DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Regarding claim 1, this claim recites “a first plate and a second plate, wherein: each plate comprises a plurality of structures, wherein each structure is separated from an adjacent structure by a continuous surface area”.  However, it is unclear whether “each structure” refers to structures on the same plate, or to structures on different plates.  Clarification is required.  For examination purposes, the examiner is considering “each structure” to refer to structures on different plates.  
Regarding claim 2, this claim recites “the plurality of structures comprise pyramidal structures”, but it is unclear whether this limitation refers to the structures on the first plate, the structures on the second plate, or to structures on both plates.  Clarification is required.  For examination purposes, the examiner is considering the above limitation to refer to structures on both plates.  
Regarding claim 3, this claim recites “the plurality of structures comprise conical structures”, but it is unclear whether this limitation refers to the structures on the first plate, the 
Claims 2-8 are indefinite due to dependence upon an indefinite base claim.  
Allowable Subject Matter
Claims 9-20 are allowed.  
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637